Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lake et al. 2012/0149268. Lake discloses: A breathable, multi-component exhaust insulation sleeve for an exhaust pipe (20 as disclosed in paragraph 3), said insulation sleeve comprising:
an inner layer comprising a first high-temperature resistant material (as is the inner layer disclosed on lines 7-11 of paragraph 36 which is made of the material as claimed as disclosed in paragraphs 36 and 37), wherein the inner layer is configured to be positioned around an outer surface of a section of the exhaust pipe (30 as shown in figure 1); and
an outer cover layer (as disclosed in paragraph 38) comprising heat cured polymeric resin (paragraphs 38-48 disclose several polymeric resins for treating the sleeve layers as claimed which have either been heat treated or cured during production or when melt processed as disclosed in paragraph 43) and a fabric including yarns comprising glass fibers (Lake discloses the use of yarns on paragraph 36, lines 7-8, which yarns can be made from glass fibers or fiberglass as stated on paragraph 36, line 6), wherein the outer cover layer is configured to be positioned around the inner layer (as shown in figure 1), wherein the yarns of the outer cover layer are fused together by the heat cured polymeric resin (either chemically with the application of a heat cured polymeric resin or via the melt processing disclosed in paragraph 43), wherein the fused yarns and heat cured polymeric resin dimensionally stabilize and stiffen the outer cover layer around the inner layer (the treatments disclosed in paragraphs 37-48 will result in dimensionally stabilized and stiffened fused yarns as claimed).
Regarding claim 2, Lake discloses the use of silica and basalt in paragraph 36, line 6.
Regarding claim 11, Lake discloses the use of fluoropolymers as the resin in paragraphs 39-43 wherein Wikipedia states that a fluoropolymer is a fluorocarbon based polymer as claimed.
Claim Rejections - 35 USC § 103
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lake et al. 2012/0149268 in view of Hess et al. 6,045,884. Lake discloses: A breathable, multi-component exhaust insulation sleeve for an exhaust pipe (20 as disclosed in paragraph 3), including an inner layer and an outer cover layer (as disclosed in paragraph 38) which is a fabric including yarns comprising glass fibers (Lake discloses the use of yarns on paragraph 36, lines 7-8, which yarns can be made from glass fibers or fiberglass as stated on paragraph 36, line 6), wherein the outer cover layer is configured to be positioned around the inner layer (as shown in figure 1) substantially as claimed but does not disclose the outer layer to be a core spun yarn having a glass filament core and a thermoplastic fiber wrapped around said glass filament core.
However, Hess teaches another exhaust insulation sleeve having the outer layer as a woven glass fiber yarn with the use of a glass fiber core as taught on column 3, lines 19-33 for the purpose of improving the durability and reducing the cost of the sleeve. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the sleeve of Lake with an outer layer of glass fiber yarn with the use of a glass fiber core as, for example, taught by Hess in order to improve the durability and reduce the cost of the sleeve.
In regard to claim 4, Hess teaches the use of a glass fiber core which is wrapped with polyester on column 3, lines 25-27.
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. Applicant contends that the sleeve of Lake is directed to improving impact damage. However, regardless of the purposes of the improvements of the Lake disclosure, Lake discloses a multi-component exhaust . 
Second, Applicant contends that Lake discloses the same material folded over. However, the claims do not define the claimed layers to be of two different materials wherein Lake discloses inner and outer layers 24 and 26 as claimed despite the fact it is a single sheet of folded material. There still are two layers, 24 and 26, forming an insulation sleeve 20 for an exhaust pipe 30 as claimed. Applicant has not contested whether or not the layers disclosed in Lake read on the claimed inner and outer layers. Applicant additionally contends a testing procedure disclosed in paragraph 61 of Lake. The rejection was clearly made over the primary embodiment of figure 1 of Lake as disclosed in paragraphs 35-58. What testing procedures are used as described in paragraph 61 are not part of the rejection and are not material to the rejection.
Third, Applicant contends that Lake is formed by a different process where the sleeve is formed separate from the exhaust pipe. However, the claimed are directed to the apparatus of the sleeve and not the process of making the sleeve. As stated in the rejection, paragraphs 37-48 disclose treating the outer layer with fluoropolymers, i.e. polymeric resins as claimed, and heat curing the outer layer over the inner layer to fuse the yarns together as claimed. Whether or not this procedure is performed on the exhaust pipe is immaterial to the claimed apparatus.
Applicant further contends that Hess does not remedy the deficiencies of Lake. However, as noted above, the rejection over Lake is not deficient.
Allowable Subject Matter
Claims 5-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754